Case 1:20-cv-04438-DLC Document 61-17 Filed 11/20/20 Page 1 of 2




               Exhibit 17
                       Case 1:20-cv-04438-DLC Document 61-17 Filed 11/20/20 Page 2 of 2
             EL        }




                                                 To the attention of BLC Bank sal,


            Subject: Sending Instructions via Email.
                                                                                                                        Ab/tckSt. OS
            I, the undersigned, ..._ 034 11,                    GU,- bornon UM            affra my mother                 , register
            no.14.6     teivem4,ilie er 6f RIM number             opened at your bank 6a'&0 branch,

                 I do hereby request you by virtue of the present letter and irrevocably and definitively delegate you, upon my
                 entire lia it     to cla .,Rut all instructions issued to you via my electronic mail on the following address:
10/.,b84.1Gose
•              ,dedor          uding aiTiai-uctions relevant to activate the account through withdrawing, depositing and
                 transferring amounts from this account to another one opened in my name or the name of a third party, either in
                 Lebanon or abroad, or any other instructions in relation with the same account, provided that the total limit of
                 operations does not exceed /$ 50,000/ US Dollars (fifty thousand US dollars) on a monthly basis or its
                 equivalent amount in any other currency, authorizing your bank to convert, purchase and sell the currencies for
                 the same price specified on the day of conversion, upon receiving the same on the mentioned address, noting
                 that this will be considered as an approval on my part without need to wait for any further confirmation to this
                 effect.

            I already exempt you irrevocably and definitively from any liability in the case you fail or delay to carry out
            these instructions for any reason. Whatsoever, noting that I am aware that you are freely entitled without the
            need of any justification and without incurring any liability upon you to this effect, to reject the instructions that
            you may receive via email.

           I further confirm to you that I am aware of the risks that may result from sending any instructions or documents,
           whether by me or by your bank, via the email, notably that it can be used by third parties unlawfully through
           deception, falsification and hacking. Therefore, I approve upon my liability and the risks that may occur due to
           its execution such as error of sending or receiving or distortion or lack of clarity so that I lift the banking
           secrecy regarding any reciprocal information between us may be wrongfully received due to the use of the
           electronic mail upon my request and in execution of the content of my instructions to this effect. Furthermore, I
           assume the liability of all consequences that may result from your execution of these instructions, exempting
           you definitively and irrevocably from any liability resulting for any reason whatsoever.

           I approve from now all operations of posting, withdrawing, transferring and all operations that you may carry
           out in execution of the present letter. I approve their veracity and those of the entries indicated in your
           accounting books at any time and assign any right of appeal or objection to this effect.

           I further undertake all expenses and expenditures that may result from your execution of these operations and
           delegate you to deduct them from my credit accounts opened at your bank promptly and without referring to
           me. At any case and in addition to the above-mentioned premises, I definitively and irrevocably agree on all
           payments, withdrawals and transfers that take place to my account due to the instructions issued by me via the
           above-mentioned electronic mail.

           The present delegation remains valid and in force until informing you in writing of invalidating it, undertaking
           to sign at a later time any document you ask for to this effect.

           Respectfully Yours,


           Name:

                                                                                                                  AO,
           Date:                                                                                              ature
